DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 & 5-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 & 5-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed microfluidic system in claim 1.  The closest prior art to the Applicants’ claimed invention is Wang et al. (US 2011/0247938).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed microfluidic system, comprising: a first substrate; a second substrate arranged opposite to the first substrate; a droplet flow channel arranged between the first substrate and the second substrate and configured to accommodate a droplet therein; a droplet driving unit configured to drive the droplet to move in the droplet flow channel; a first control circuit electrically connected to the droplet driving unit and configured to input a first driving signal to the droplet driving unit to drive the droplet to move along a predetermined movement trajectory; a droplet detection unit configured to detect the droplet and output a detection signal; a second control circuit electrically connected to the droplet detection unit and configured to receive the detection signal to acquire an actual movement trajectory of the droplet; and a signal adjustment unit configured to compare the actual movement trajectory with the predetermined movement trajectory, and in the case that the actual movement trajectory is different from the predetermined movement trajectory, adjust, in a real-time manner, the first driving signal inputted to the droplet driving unit into a second driving signal in such a manner that the droplet moves back to the predetermined movement trajectory under the effect of the second driving signal, wherein the droplet driving unit comprises a first electrode and a second electrode in the first substrate and the second substrate respectively, and the first electrode and the second electrode are configured to generate an electric field between the first substrate and the second substrate to drive the droplet to move in the droplet flow channel; and wherein the first electrode comprises a plurality of first sub-.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798